September 20, 1929. The opinion of the Court was delivered by
This matter comes before this Court by appeal from an order made in the liquidation of Home Bank  Trust Company, a banking corporation, which closed its doors on November 26, 1926, and was declared insolvent and placed in the hands of a receiver on December 17, 1926. Notice was given of filing of claims, and the respondent filed a claim for $1,094, claiming that he was entitled to a preference over other creditors, upon the ground that the amount was a trust fund under a contract.
There was no contest as to the amount, but the receiver disputed the claim to a preference, and the matter of the right to a preference was referred to J. Ingram Wilson, Esq., as special referee, who held that the respondent was entitled to a preference in the cash which came into the hands of the receiver. Exceptions were taken to the Circuit Court, where an order was made, holding the respondent entitled to a general preference in all assets, from which order this appeal is taken.
The exceptions raise the following questions:
First. Was amount on deposit in the name of J.D. Prothro an ordinary deposit, or a trust fund, which should have been kept separate from, and not commingled with, the assets of the bank?
Second. If it was a trust fund, has it been traced into the hands of the receiver?
The exceptions are sustained. The agreement made between the appellant and respondent will be reported. It shows the relation to have been that of banker and depositor, debtor and creditor, and under Citizens Bank v. Bradley, 136 S.C. 511, the respondent is not entitled to a preferred claim. *Page 144 
Judgment reversed.